

117 SRES 254 ATS: Expressing support for the designation of May 2021 as “Mental Health Awareness Month”. 
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 254IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Luján (for himself and Mr. Portman) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsJune 10, 2021Committee discharged; considered and agreed toRESOLUTIONExpressing support for the designation of May 2021 as Mental Health Awareness Month. Whereas the Coronavirus Disease 2019 (COVID–19) public health emergency has taken a toll on the mental well-being of the people of the United States and may be stressful for many people of the United States;Whereas the people of the United States have witnessed how fear and anxiety about a disease can be overwhelming and contribute to strong emotions in both adults and children;Whereas the Joint Economic Committee of Congress released a report in October of 2020 on COVID–19 and how it has worsened the mental health crisis in the United States;Whereas the September 2020 Census Bureau survey found that 37 percent of adults in the United States reported symptoms of anxiety or depression disorder, triple the percentage reported in 2019;Whereas the August 14, 2020, Centers for Disease Control and Prevention (referred to in this preamble CDC) Morbidity and Mortality Weekly Report stated that—(1)symptoms of anxiety disorder and depressive disorder increased considerably in the United States during the period of April to June of 2020 compared with the same period in 2019; and(2)during late June 2020—(A)40 percent of adults in the United States reported struggling with mental health or substance use; (B)nearly 31 percent experienced symptoms of anxiety or depression; (C)26 percent experienced symptoms of trauma- and stressor-related disorders (TSRD); (D)13 percent started or increased substance use; and (E)nearly 11 percent seriously considered suicide;(3)25 percent of young adults aged 18 to 24 years old reported they started or had increased substance use during the pandemic, compared to 13 percent of all adults;(4)26 percent of young adults aged 18 to 24 years old reported thoughts of suicide, compared to 11 percent of all adults;(5)nearly 41 percent of Hispanic respondents reported symptoms consistent with an anxiety or depressive disorder, nearly 35 percent experienced COVID–19 related TSRD, and nearly 22 percent increased substance use to cope with pandemic stress and emotions;(6)nearly 30 percent of Black, non-Hispanic respondents reported symptoms consistent with an anxiety or depressive disorder, more than 30 percent experienced COVID–19 related TSRD, and more than 18 percent increased substance use to cope with pandemic stress and emotions; and(7)18 percent of Asian, non-Hispanic respondents reported symptoms consistent with an anxiety or depressive disorder, 22 percent experienced COVID–19 related TSRD, and more than 6 percent increased substance use to cope with pandemic stress and emotions; Whereas according to the American Psychological Association, in 2020—(1)nearly 1 in 5 adults saw their mental health worsen in the last year; and(2)61 percent of adults stated they could have used more emotional support than they received over the prior 12 months;Whereas there was a 1,000-percent increase in text messages in April 2020 on a Federal text emergency hotline for people in emotional distress;Whereas according to the Pew Research Center, more than one-third of people in the United States have experienced high levels of psychological distress at some point during the extended period of social distancing;Whereas the Census Bureau 2020 Household Pulse Survey found that—(1)in December 2020, 47 percent of women reported symptoms of anxiety or depressive disorder compared to 38 percent of men; and(2)as of December 2020, 56 percent of young adults have reported symptoms of anxiety or depressive disorder;Whereas the November 13, 2020, CDC Morbidity and Mortality Weekly Report found that between March 2020 and October 2020 there was a 24-percent increase nationwide in mental health related emergency room visits among children between the ages of 5 and 11 and a 31-percent increase among those between 12 and 17, compared with the same period in 2019;Whereas 74 percent of LGBT people stated that worry and stress from the pandemic has had a negative impact on their mental health, compared to 49 percent of those who are not LGBT;Whereas the February 5, 2021, CDC Morbidity and Mortality Weekly Report found that current symptoms of depression were reported 59 percent more frequently by Hispanic adults than by White, non-Hispanic adults;Whereas a survey found that in May 2020, 20 percent of Latinos surveyed were experiencing anxiety and 15.7 percent of Latinos were experiencing increased stress due to the COVID–19 pandemic and lockdown;Whereas, from June 2020 to September 2020, 93 percent of health care workers were experiencing stress, 86 percent were experiencing anxiety, 76 percent reported exhaustion and burnout, 75 percent said they were overwhelmed, and 39 percent said they did not feel like they had adequate emotional support;Whereas, in 2020, a Kaiser Family Foundation analysis found that 42 percent of essential workers surveyed reported experiencing symptoms of anxiety or depressive disorder, 25 percent started or increased substance use to cope with stress or emotions related to COVID–19, and 22 percent considered suicide in the past 30 days; andWhereas it would be appropriate to observe May 2021 as Mental Health Awareness Month: Now, therefore, be it That the Senate—(1)supports the designation of Mental Health Awareness Month to remove the stigma associated with mental illness and place emphasis on scientific findings regarding mental health recovery;(2)declares mental health a national priority;(3)recognizes mental well-being is equally as important as physical well-being for citizens, communities, schools, businesses, and the economy in the United States;(4)applauds the coalescing of national, State, local, medical, and faith-based organizations in working to promote public awareness of mental health and providing critical information and support during this pandemic to individuals and families affected by mental illness; and(5)encourages all to draw on Mental Health Awareness Month as an opportunity to promote mental well-being and awareness, ensure access to appropriate services and care, and support overall quality of life for those living with mental illness. 